Citation Nr: 9925830	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-29 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post-operative total right knee replacement.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 to August 1943.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted a temporary total rating based on hospitalization for 
the veteran's total right knee replacement effective from May 
31, 1995 to January 1, 1997, thereafter decreasing the 
evaluation to 30 percent effective from January 1, 1997.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that this veteran underwent a total right 
knee replacement in May 1995 and subsequently experienced 
several complications due to the surgical procedure.  For 
instance, the record supports that the veteran has a history 
of infection related to the knee replacement surgery.  
Further, in July 1995, the veteran re-entered the hospital 
for additional procedures due to sepsis in the right knee.  
Altogether, the medical evidence of record supports that the 
veteran underwent a total of four operations, the last of 
which required a new total right knee replacement.
In the most current report from VA examination conducted in 
September 1998, the examiner noted that although the veteran 
experiences occasional relief from the constant pain in his 
right knee, he still continues to experience objectively 
manifested pain to the extent that he must use a cane to walk 
at all times.  Further noted in the examination report is 
that the pain is severe enough to awaken the veteran at 
night.  The veteran reportedly takes several medications for 
symptoms related to his right knee pain.  

Notwithstanding these clinical findings though, there are no 
specific examination findings explaining what evidence 
supports, or tends not to support a finding of severe pain or 
of weakness.  Residuals of a knee replacement are rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee 
replacement (prosthesis)).  38 C.F.R. § 4.71, Diagnostic Code 
5055 (1998).  

Under these criteria, a 100 percent evaluation is assigned 
for one year following implantation of the knee prosthesis.  
Thereafter, the minimum evaluation is 30 percent.  Where 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity, a 60 percent 
evaluation is appropriate.  Further, where there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is to be rated by analogy to 
diagnostic codes 5256 (ankylosis of the knee), 5261 
(limitation of leg extension), or 5262 (impairment of tibia 
and fibula).  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 
5261, 5262 (1998).

Furthermore, when a veteran alleges that he suffers pain due 
to a service connected musculoskeletal disability in which 
the degree of disability is based on consideration of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although the September 1998 VA examination of the 
veteran's knee was thorough, specific findings relative to 
the requirements set forth in DeLuca, and 38 C.F.R. §§ 4.40, 
and 4.45 were not included in the examination report.



In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. I t is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45 provides:

As regards the joints the factors of disability reside in 
reduction of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

Thus, although the examiner addressed some of the elements 
associated with the applicable rating criteria, the report 
overall failed to provide sufficient competent evidence so as 
to be able to determine the extent of the severity of the 
veteran's right knee disability.  Most importantly, the Board 
notes the absence of opinion or medical evidence that points 
to or eliminates the existence of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, the precise criteria required to 
determine whether a 60 percent evaluation is appropriate.  
38 C.F.R. § 4.71, Diagnostic Code 5055.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the veteran in developing the facts 
pertinent to his claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximates of treatment for all medical 
care providers, VA and non-VA, inpatient 
and outpatient, who have treated him in 
the recent past for his service-connected 
right knee disability.  



After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
been previously secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon in order to determine 
the nature and extent of severity of 
residuals of a right knee replacement.  
Any further indicated special studies 
should be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  The 
examiner should also comment on the 
functional limitations, if any, caused by 
the veteran's service-connected right 
knee disability in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service-connected right knee 
disorder cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations?

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
Remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a right knee replacement. Consideration 
should be accorded to the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40 and 4.45, 
and whether they provide a basis for any 
change in the award of compensation 
benefits.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this Remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












